Citation Nr: 0304303	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 
	

REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  He also had periods of training duty with 
State National Guard units from 1974 to 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a July 2000 rating decision, the RO denied entitlement to 
an increased (compensable) evaluation for service-connected 
right ear hearing loss.  The veteran was informed of the RO's 
decision that same month.  A Notice of Disagreement was 
submitted in late July 2000 and the veteran was provided a 
Statement of the Case in August 2000.  In December 2000, the 
veteran submitted a Substantive Appeal with respect to the 
aforementioned issue. 

In a July 1999 decision, the Board held that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for a left knee disability and 
a low back disability.  In a July 2000 Joint Motion by the 
Secretary of Veterans Affairs and the appellant's counsel, it 
was requested that the Court of Appeals for Veterans Claims 
(hereinafter "the Court") vacate the Board's July 1999 
decision and remand the appeal to the RO for further action.  
In an Order, dated in August 2000, the Court vacated the 
Board's July 1999 decision and remanded the matters for 
further action.  In a March 2001 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claims for service connection for a 
left knee disability and a low back disability and remanded 
the claims to the RO for additional development, to include 
an additional VA examination.  A VA orthopedic examination 
was conducted in April 2001.  





REMAND

In his Substantive Appeal, dated in December 2000, the 
veteran indicated that he desired to appear before a Member 
of the Board at the RO in St. Louis, Missouri  in connection 
with his appeal.  In view of this request, the file must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  See 38 C.F.R. § 20.703 (2002). 

Accordingly, the case is remanded to the RO for the following 
action:

The RO should take steps to schedule the veteran 
for a Travel Board hearing at the RO pursuant to 
his request.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




